DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 04/20/21. Claims 13 has been amended and claims 1-12, 16 and 20 are withdrawn. Claims 13-15 and 17-19 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required of the protective apparatus structurally to read on “the lever being positioned below the opening and configured to be opposite a torso of a user”. What positioning would the lever need to be to be opposite a torso of a user? Is this when the apparatus is worn, when the apparatus is placed next to the user, or some other positioning. Is applicant trying to claim the lever at a specific location on the apparatus opening that would not correspond to a neck of a user? The 

Claim 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in the limitation “a shoulder pad assembly adapted to have an opening for a neck of a user” if the opening is being positively claimed or not. Is the opening formed in the shoulder pad assembly or does the shoulder pad assembly just need to be able to be shaped to form an opening? It is unclear what opening structure is required and where on the shoulder pad it is required to read on the claim. The examiner is interpreting the claim to have an opening and the opening being dimensioned for a neck of a user.

Claim 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “upon raising of the lever” requires structurally and/or positionally of the lever in relation to the protective apparatus. Depending upon the orientation of the apparatus the lever would lock upon “raising”. Is a specific structure and/or positioning required of the lever?

Claim 14 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what 

Claim 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear structure and/or positioning of the lever is required to read on the limitation “wherein upon lowering of the lever” depending upon the orientation of the protective apparatus the lever can be lowered to unsecure it. Is a specific structure and/or positioning required on the lever?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al. (US 3,958,275).


 	In regard to claim 14, Morgan teaches wherein upon a lowering of the lever (lever is lowered when orientation of the apparatus is facing downward), the helmet is unsecured from the shoulder pad assembly (see figure 3).  

 	In regard to claim 15, Morgan teaches wherein upon a lowering of the lever (lever is lowered when orientation of the apparatus is facing downward), the locking mechanism enables the helmet to be released from the shoulder pad assembly (see figure 3: column 4, lines 31-41).  

 	In regard to claim 17, Morgan teaches wherein the protective apparatus further comprises a collar (collar: 42) affixed to at least one of the helmet or the shoulder pad assembly (see figures 2 and 6).
  
 	In regard to claim 18, Morgan teaches wherein the collar (collar: 42) is configured to be positioned in between a base of the helmet and an outer surface of the shoulder pad assembly (see figure 3 during donning).  

 	In regard to claim 19, Morgan teaches wherein the collar includes shock-absorbing material (collar 42 is made from resilient deformable material: column 3, lines 41-43).

Response to Arguments
Applicant's arguments filed 04/20/21 have been fully considered but they are not persuasive.
 Applicant remarks that Morgan et al. (US 3,958,275) fails to teach “the lever being positioned below the opening and configured to be opposite a torso of a user”.
 	Morgan et al. teaches the lever (52) being positioned below the opening (see level positioned below opening to dam 46 at 48: figures 1, 2 and 6), and configured to be opposite a torso of the user (see lever opposite user’s back: figure 2).
 	With respect to the limitation that the lever is configured to be opposite a torso of a user is rejected under 35 USC 112 2nd paragraph rejection as being indefinite, since we do not know what placement the apparatus is to the user, therefore, the lever is capable of being opposite the user as positioned/held next to the body. Further, as illustrated in figure 2, the lever (52) is opposite the user’s torso based upon the positioning of the head in relation to the torso when worn. Further, the bottom of lever (52) can be considered opposite/facing the front torso of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732